IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHANE E. MAXWELL,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5242

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Robert A. Harper, III of Harper Law Firm, P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen L. Davenport, Assistant Attorney
General, Daytona Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.